                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JEREMY COLEMAN #508707                                CIVIL ACTION NO. 13-cv-2616

VERSUS                                                JUDGE DONALD E. WALTER

WARDEN DAVID WADE CORRECTIONAL                        MAGISTRATE JUDGE HORNSBY
CENTER

                                      JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

         It is ordered that Petitioner’s Petition for Writ of Habeas Corpus is denied.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it enters

a final order adverse to the applicant. The court, after considering the record in this case

and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

because the applicant has not made a substantial showing of the denial of a constitutional

right.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 17th day of June,

2019.

                                                 _________________________________
                                                        DONALD E. WALTER
                                                  UNITED STATES DISTRICT JUDGE
